Citation Nr: 1503508	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic low back strain, to include restoration of a 20 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. P.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana issued in October 2009 that reduced the Veteran's rating for chronic low back strain from 20 percent to 10 percent, effective from January 2010.

In September 2014, the Veteran and P. P. appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO.  The record reflects that a hearing transcript is unavailable.  The Veteran has been offered the opportunity for another hearing but has responded that she does not want such a hearing and prefers to have her case proceed on the evidence of record.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for entitlement to a higher rating for chronic low back strain is decided.  

Historically, service connection for low back strain was granted in a June 2006 rating decision, along with a 20 percent rating effective the month of the Veteran's service separation.  The Veteran filed a claim for increased rating in April 2008.  The Veteran underwent VA examination of the back in September 2008.  The 20 percent rating was continued in an October 2008 rating decision.  Thereafter, the Veteran was instructed by VA to report to another VA examination of the back in July 2009.  In August 2009, the RO issued a rating decision proposing to reduce the Veteran's rating for her back disability from 20 to 10 percent.  The Veteran submitted additional evidence in support of not reducing her rating and in fact alleging that the condition had worsened.  In October 2009, the RO issued a rating decision reducing the rating to 10 percent, effective from October 2010.  The Veteran disagreed with the reduction, stating that she was still having back problems and taking medication.  She submitted additional evidence in support of her claim.  The RO issued a statement of the case (SOC) in August 2012 on the issue of evaluation of the low back disability, to include whether the reduction was proper.  The Veteran has perfected her appeal, asserting that her 20 percent rating should be restored and that the disability now warrants a rating in excess of 20 percent.  In her substantive appeal, the Veteran urged she is entitled to a higher rating due to her use of prosthetic equipment and the sedating effects of her medication.  She also disagreed with the fact that she has not being given a compensation and pension examination.  

Since the issuance of the SOC, a 'back conditions disability benefits questionnaire' form has been added to the record.  The report is dated in October 2014.  This document has not been reviewed by the AOJ and there is no waiver of AOJ consideration as to this document.  Moreover, the Veteran has undergone additional VA treatment in the intervening period, and this has not been considered by the AOJ.  A recent letter from the Veteran merely indicates she is waiving AOJ consideration regarding "medical diagnosis".  

The Board notes that where service medical records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds itself in a somewhat analogous but less severe situation given that the hearing transcript has been lost (although here the Veteran elected not to testify at another hearing).  Under the circumstances, the Board finds that the AOJ should consider the additional evidence added since the issuance of the SOC.  Prior to doing so, it should obtain any additional updated VA treatment records for the low back disability.  

Moreover, it appears that the Veteran may be asserting that she has headaches as a neurological manifestation of her service-connected back disability.  The record reflects that a claim for migraine headaches has been filed but a rating decision has yet to be issued.  Inasmuch as the Veteran is asserting that there the headaches are a neurological manifestation of the back disability, a medical opinion should be obtained as to this issue, if service connection is not granted directly for the headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the Veteran's chronic low back strain.  

2.  If still available, return the file to the examiner who performed the October 2014 VA DBQ examination, or a suitable substitute, to allow the examiner opportunity to again review the claim, to include the VVA/VBMS record, and offer an addendum opinion regarding the current manifestations of the service-connected low back disability and specifically whether it is at least as likely as not (i.e., at least 50 percent probable) that there are any neurological manifestations, to include headaches.  The rationale for all opinions expressed should be provided, with specific reference to records in the file that support the conclusion reached.  

3.  The AOJ should undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim, to include consideration of the evidence added to the claim since the issuance of the statement of the case in July 2012.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




